United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventor: Lee Morton				:
Application No. 16/350,836			:		Decision on Petition
Filing Date: January 22, 2019			:				
For: 	Apparatus for Exercising a Person’s 	:
Legs					:
	

This decision is being issued in response to a renewed petition under 37 C.F.R. § 1.181 filed on July 14, 2022, requesting the Office withdraw the holding of abandonment.

The petition is granted.

The Office issued a non-final Office action on February 11, 2021.  The Office action sets a shortened statutory period for reply of three (3) months.  A reply to the Office action was not timely filed, and an extension of time was not obtained.  As a result, the application became abandoned on May 12, 2021.   The Office issued a Notice of Abandonment on September 15, 2021.

Applicant has established the Office action was not received at the address of record.  Therefore, the holding of abandonment is hereby withdrawn.

Technology Center Art Unit 3784 will be informed of the instant decision and the Technology Center's technical support staff will re-mail the February 11, 2021 Office action.  The time period to reply to the new Office action will be set to run from the mailing date of the new Office action.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions